Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed on 03/07/2022 is duly acknowledged.
Claims 1-20 as presented on 06/22/2020 are pending in this application.
Election/Restrictions
Applicant's election with traverse of Group III (Claims 13-20; drawn to “A kit for detecting C. difficile”) in the reply filed on 03/07/2022 is acknowledged.  The traversal is on the ground(s) that “Groups I-III are closely related in subject matter and could be searched and examined simultaneously without placing a serious burden on the examiner..” (see election remarks, page 2, in particular).  This is not found persuasive because search and examination burden for the examiner lies not only in the search of US Patents, but in the search for non-patent literature (NPL) and foreign patents, and examination of the claim language vis-a-vis specification for compliance with the statutes concerning bio-sequences, added new matter, eligibility under 101, distinctness of the inventions, written description and scope of enablement, and various application-related double patenting issues.  Moreover, as already discussed in the previous office action on pages 5 and 6, if the elected product claims under examination are found to be allowable, the withdrawn process claims that include all limitations of the allowable product claim would be duly considered for rejoinder (see previous office action, page 5, entire last paragraph).
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-12 (non-elected groups I-II) have been withdrawn from further considerations.
Claims 13-20 (elected invention of Group III; drawn to “A kit for detecting C. difficile”) have been examined on their merits in this action hereinafter.
Priority
This application claims priority from a US provisional 62/837,029 filed on 04/22/2019.
Claim Objections
1.	Claim 13 (as recited) is objected to because of the following informalities:  claim 13 recites the term “C. difficile” presumably for the biological name of “Clostridium difficile”, which needs to be fully recited, at least the first time it appears in an independent claim (see instant specification, page 6, line 11, for instance).  Appropriate correction is required.
NOTE:  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 13-20 (as presented) are rejected under 35 U.S.C. 103 as being unpatentable over Girinathan et al (2014; cited in applicant’s IDS dated 04/29/2020, NPL citation No. CF) taken with Boone et al (US 2008/0096189 A1; cited in applicant’s IDS dated 04/29/2020, US patent citation No. AM).
Claim 13 is directed to “A kit for detecting C. difficile in a biological sample, the kit comprising:
(a) a paper medium loaded with glutamate and an oxidizing agent; and 
(b) a solution comprising an electron transfer agent and a tetrazolium dye precursor.”
See also limitations of dependent claims 14-20 as currently presented.
Girinathan et al (2014), disclose the fact that Clostridium difficile glutamate dehydrogenase (GDH; see abstract on page 47) is a secreted NAD-specific enzyme that converts L-glutamate into alpha-ketoglutarate via an irreversible reaction and confers resistance to hydrogen peroxide. The enzyme is detected in the stool samples of patients (i.e. fecal samples) with C. difficile-associated disease and “serves as one of the diagnostic tools to detect C. difficile infection (CDI)” (abstract and Introduction, in particular). They also disclose the fact that “Enzyme immunoassays for the detection of C. difficile GDH have been available commercially for the past few years and its detection is currently performed as part of a two-step algorithm for the diagnosis. An ELISA for C. difficile GDH is performed first to confirm the st paragraph). They also disclose in-gel GDH activity staining method that employs visualization of proteins with NAD-specific GDH activity in native-PAGE using a reaction buffer comprising nitro blue tetrazolium (NBT dye, to produce a purple color formazan, 0.3 mg/ml) and phenazine methosulfate (an electron transfer agent; 0.05 mg/ml), wherein L-glutamate with 0.5 mM NAD (i.e. substrate and oxidizing agent; or 50 mM alpha-ketoglutarate with 1 mM NADH) was used in the reaction buffer to detect GDH activity as a purple colored band in the gels (see page 49, section “GDH activity staining”, in particular) that is visually detected/identified.
However, Girinathan et al do not explicitly disclose and/or exemplify filter paper-based Kit for detecting C. difficile in a biological sample that comprises “(a) a paper medium loaded with glutamate and an oxidizing agent; and (b) a solution comprising an electron transfer agent and a tetrazolium dye precursor”, as currently required by instant claims 13 and 17-20 (although, they disclose the fact that ELISA and Enzyme immunoassays (EIAs) for the detection of C. difficile GDH have been available commercially; see Girinathan et al, Introduction, in particular).
Boone et al (2008), while teaching devices and methods for detecting analytes present in biological samples such as stool or feces (see [0010], [0054], [0100]-[0106]), disclose antibody-based rapid detection device for detecting micro-organisms or analytes such as GDH secreted by C. difficile in stool samples (Example 1, Figure 21, in particular) that employs use of device or a kit having porous material such as filter paper (see [0084]) or polymeric membrane materials that can be loaded/coated with suitable reagents (such as specific binding pair reagents; [0082]), wherein the kit or device comprise receptacle, separate zones for sample application, positive C. difficile presence and/or infections; see Example 10, and page 24, claims 7-8 and 10, for instance), they do disclose a kit having paper medium that can be loaded with suitable reagents, and can have multiple windows for sample application and suitable controls in order to visually detect colored precipitating reaction products (see [0096], [0148], [0169], claim 19, for instance).  Most importantly, they do disclose that such kit/device enables clinicians to rapidly detect desired analytes in a biological sample and help provide diagnosis in a shorter time frame (see [0010]).
Thus, given the detailed disclosure from Boone et al for the kit components and device comprising filter material loaded with suitable reagents for rapid detection of biological analytes including secreted GDH enzyme in the stool samples of patients for detecting C. difficile infection, it would have been obvious to an artisan of ordinary skill in the art (before the effective filing date of this invention as claimed) to modify the in-gel activity staining method disclosed by Girinathan et al such that it employs a filter-based kit/device as disclosed by Boone et al that can be used for rapid detection of C. difficile (for helping clinicians, or as a point-of-care kit, for instance) in stool samples from patients in need thereof. Since, all the reagents required for visually detecting the activity of GDH enzyme (in terms of colored formazan product using NBT dye and phenazine methosulfate reagents) in liquid samples have been already disclosed by Girinathan et al, and Boone et al has shown the applicability of GDH detection in fecal samples using the filter paper-based kit, an artisan of ordinary skill would have had a reasonable expectation of success in modifying the method disclosed by Girinathan et al by 
Thus, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention as claimed.
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Conclusion
No claims are currently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657

/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657